Civil action for slander, tried originally at May Term, 1934, appeal by defendant, and new trial ordered 28 January, 1935, opinion reported in207 N.C. 637, 178 S.E. 111.
Thereafter, plaintiff asked to be permitted to amend his complaint (1) by bringing forward again the two causes of action originally nonsuited; and (2) by adding two new causes of action originally regarded as secondary publications. See case as reported on first appeal.
The court denied the first part of the motion on the ground of resjudicata (Revis v. Ramsey, 202 N.C. 815), and allowed the second part in his discretion. Both sides appeal. The ruling on the first part of the motion is affirmed on what was said in Hampton v. Spinning Co.,198 N.C. 235, 151 S.E. 266, and that on the second part of authority ofGrant v. Burgwyn, 88 N.C. 95.
Defendant's appeal seems precautionary, as the matter presently debated doubtless would have been rendered academic by subsequent plea and motion.Capps v. R. R., 183 N.C. 181, 111 S.E. 533; Gordon v. Fredle, 206 N.C. 734,175 S.E. 126.
On plaintiff's appeal, affirmed.
On defendant's appeal, affirmed. *Page 743